DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I-X as: production wells, pressure in annulus, pattern of variation of pressure, condition of well, continuous monitoring, identifying conditions as they arise, pressure, pressure difference, predetermined amount and downhole temperature in the reply filed on 13 September 2022 is acknowledged.  The traversal is on the ground(s) that each of the species will yield significantly similar results creating a burden on the applicant to pursue multiple species and that the numerous species will exponentially increase the cost of protecting the current invention.  This is not found persuasive because Applicant has amended the pending claims and cancelled associated claims with the selected species, thus limiting the invention solely to the elected species, thus limiting the invention to species I-VI, and to only the elected species.   Furthermore, the burden on Examiner to search and consider all the identified species groups and the different species within each, is extremely high, since the identified species within each group are clearly not obvious variants of one another.
The requirement is still deemed proper and is therefore made FINAL




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant dependent claim 5 recites the limitation “stored definition” in line 4.   The instant specification fails to provide a clear and/or exact meaning or description of what constitutes a “stored definition.”  This renders the claim indefinite, for it is unclear as to the metes and bounds of a “stored definition,” or what exactly constitutes such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A Systematic Approach to Monitoring and Management of Annulus Pressures” to Srivastava et al. Srivastava et al. disclose a computer-implemented process and apparatus for diagnosing problems with a hydrocarbon production well (see entire reference, in particular the Abstract, Background, Barrier and Annular Casing Pressure Management, pages 1-3) by monitoring pressure in an annulus (see Fig. 1) (inherently including one or more pressure sensors located in the annulus) including a) correlating certain patterns of variation in said pressure with respective conditions via a diagnosis system to which the pressures sensors are connected (software on a computer which inherently includes a processor and memory for executing and storing software for processing data from the pressure sensors) (well integrity, barrier loss/failure, structural integrity, leaks) in the well (“The pressure needs to monitored routinely with increased monitoring frequency for older wells” “wells with known barrier issues, sustained casing pressures or structural integrity problems are required to evaluated, risk assessed and mitigated” and see Fig. 2 shows ranges of “Advised Operating Pressure,” “Watch Out,” “Trigger values “estimated pressure build up and required bleed-off volumes,” “Pressure history for annuli,” “Whenever there is an increase in pressure above a trigger pressure, assessment to ascertain its cause has to be initiated” and “Monitor the pressure trends (i.e. a patterns) for various flow regimes” see page 9) via the diagnosis system; b) monitoring the pressure continuously (i.e. highest level of monitoring frequency.  Furthermore, it is well known to those of ordinary skill in the art as of the effective filing date of the instant invention to monitor/measure wellbore parameters (pressure, temperature, etc.) in real-time which is continuously monitoring which provides the benefit of detecting pressure anomalies much faster) over time; and c) thereby identifying said conditions as they arise (meeting all limitations recited in instant independent claims 1 and 13).  
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A Systematic Approach to Monitoring and Management of Annulus Pressures” to Srivastava et al. as applied to claim 1 above, and further in view of U.S. 2019/0112912 to Thompson et al.  Srivastava et al. disclose a process and system having all of the recited elements and functionality stated previously.  Srivastava et al. further clearly discloses that pressure trends/patterns are observed and clear ranges of pressures to be monitored (see Fig. 2 of Srivastava et al.), and that historical data is employed in the modeling and calibration of the process and system stating: “The process starts with data gathering, constructing the well model, calibration and history matching with actual well data (i.e. normal pressure values and/or pressure trends/patterns), calculation of AFE (Annular Fluid Expansion), and reconciliation of the discrepancies in order to create the fully calibrated thermal model.  Once the model is created then annular pressure management process can be designed (i.e. a procedure for a user to define patterns of variations of pressure that are considered normal)” (see page 3 of Srivastava et al.) and “If AFE pressures do not match field data (i.e. pressure values/patterns/trends differ from predetermined amounts from normal, thus triggering some type of alert/warning to the operator/user), further investigate reasons for discrepancies” (see page 4 of Srivastava et al.).  Thus, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to perform all the process steps recited in instant dependent claims 3 and 4 based on the Srivastava et al. disclosure for diagnosing root-causes of annulus pressures involved to make an accurate assessment of the root-cause of annulus pressures and provide cost-efficient levels of diagnostics to ensure safe operations (see abstract of Srivastava et al.).  Further supporting the obviousness rationale, Thompson et al. disclose a process and system for monitoring pressures and temperatures in production wells for structural integrity of casings (see entire reference) wherein off-normal conditions of pressure fluctuations/patterns/trends are detected by sensors are processed by an algorithm/model and the user is notified (i.e. alerted) by the monitoring system to further investigative action can be taken on the well (para 0047) wherein pressure time history (1002) for a producing well (8) while sensors are monitoring the well indicating/defining a baseline normal operation of the well in a production phase and determine trigger values/parameters for user notification/alert/alarm/light of off-normal conditions (paras 0063 and 0070) and wherein the user notification/alert can be generated for delivery to a user responsive to the detections via text and/or email to a remote user and/or facilitate display of the notifications on a web page, for example (para 0045), wherein monitoring changes in sensor values  can be rate of change, standard deviation and/or other measurements of change related to thresholds/predetermined amounts (paras 0046 and 0049), which can include monitoring pressure over time essentially continuously and comparisons made to previously measured pressures.  Thus, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to employ all the process steps recited in instant dependent claims 3 and 4, as taught by Thompson et al., modifying the process and system disclosed by Srivastava et al. to monitor the structural integrity of the casing(s) forming the annulus.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over “A Systematic Approach to Monitoring and Management of Annulus Pressures” to Srivastava et al. as applied to claim 1 above, and further in view of U.S. 5,602,761 to Spoerre et al.  Srivastava et al. disclose a process and system having all of the recited elements and functionality stated previously. Srivastava et al. does not explicitly disclose including a procedure for a user to reject an alert raised by the process because of a detected annulus pressure variation, the process including the step of adjusting a stored definition for what pressure patterns are to be considered as normal or which should trigger an alert (as recited in instant dependent claim 5).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM E.S.T.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2855